1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9    DEUTSCHE BANK NATIONAL TRUST                 Case No. 3:16-cv-00004-MMD-WGC
     COMPANY, AS TRUSTEE FOR
10   AMERIQUEST MORTGAGE                                   DISMISSAL BY COURT
     SECURITIES, INC., ASSET-BACKED                     FOR WANT OF PROSECUTION
11   PASS-THROUGH CERTIFICATES,
     SERIES 2006-R2,
12                             Plaintiff,

13         v.

14   WILLIAMSBURG TOWNHOMES
     HOMEOWNERS ASSOCIATION, et al.,
15
                                 Defendant.
16

17         This action has been pending in this Court for more than 270 days without any

18   proceeding having been taken therein during such period. This order serves as notice to

19   the parties that this action will be dismissed without prejudice for want of prosecution

20   under LR 41-1 unless a status report is filed with the Court by March 22, 2019.

21         DATED THIS 5th day of March 2019.

22

23
                                                     MIRANDA M. DU
24                                                   UNITED STATES DISTRICT JUDGE

25

26
27

28
